Citation Nr: 1747946	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 8, 2008 for a generalized anxiety disorder (previously anxiety reaction).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran filed his claim for service connection for a nervous condition in September 1967.  In February 1968, the RO granted service connection for an anxiety reaction with a 10 percent evaluation, effective October 1, 1967.  The Veteran did not file a notice of disagreement, and that decision became final.  

In January 1998, the Veteran filed a claim to re-evaluate his anxiety disorder and, in June 1998, the RO continued the evaluation at 10 percent.  The Veteran did not file a notice of disagreement, and that decision became final.  Thereafter, in an October 2008 decision, the RO increased the rating to 30 percent, effective July 2008, and in a September 2009 rating decision, the rating was increased to 30 percent.

This matter was previously before the Board in December 2010, at which time it was remanded for additional development.  The RO then granted a 100 percent rating in a February 2016 rating decision, effective from July 8, 2008.  Although there is some indication that this result has satisfied the Veteran's appeal, since this is not entirely clear from the record, the Board will proceed to consider entitlement to a rating in excess of 30 percent prior to July 8, 2008.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's anxiety disorder did not result in occupational and social impairment with reduced reliability and productivity or deficiencies in most areas prior to July 8, 2008.

2.  Prior to July 8, 2008 Veteran's service-connected anxiety disorder did not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an anxiety disorder prior to July 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board December 2010 in order to afford the Veteran a new VA examination and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in May 2011, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.



II.  Increased Ratings

Under Diagnostic Code 9400, the General Rating Formula for Mental Disorders is used for a generalized anxiety disorder.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to experiencing such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

a.  Generalized Anxiety Disorder

The Veteran received a mental health examination in December 2004 and indicated that, after he retired, he had become restless and his frustration tolerance was less.  The examiner noted that the Veteran appeared adequately dressed and groomed, and was alert and in contact with reality.  He showed no abnormal mannerisms, and there were no noted delusions or hallucinations.  There was also no inappropriate behavior described or observed.  The examiner further noted an incident in 1994 when the Veteran punched a coworker, but an investigation revealed that the coworker provoked the Veteran to the point where he lost his temper.  Currently, the Veteran did not report any suicidal or homicidal thoughts, and was able to maintain his personal hygiene.  He was oriented in person, place and time, and there was no memory loss.  The Veteran also did not refer to any panic attacks.  

The Veteran described mostly restlessness, poor frustration tolerance, and very poor adjustment after he retired in 1997.  In order to deal with his poor frustration tolerance, the Veteran liked to accompany his wife everywhere she went to keep busy, and they also took care of one of their grandchildren.  Despite the poor frustration tolerance, the Veteran did not have any violent incidents with others aside from the 1994 situation with his coworker, and when he had verbal arguments at home, he usually left the house until he was able to calm down.  As a result, the examiner confirmed the generalized anxiety disorder diagnosis and assigned a GAF score of 65.  

In May 2005, Dr. E. B. submitted a medical report recounting the Veteran's mental health history.  The doctor noted that the Veteran was diagnosed with an anxiety disorder while in service, and had bad experiences during treatment at the VA Medical Center.  He was angry and hostile, as he felt that he was being alienated and unduly treated by VA.  The Veteran's wife stated that, but October 2004, the Veteran had been acting out at home and his behavior had become completely abnormal; he was aggressive and threatening, intolerant, and felt the whole family was against him.  He also started to have insomnia and frightening nightmares.  The doctor noted that the Veteran had a great tendency to brood and was impossible to handle by his wife and daughters.  

The Veteran received a mental health treatment plan follow-ups in October 2006, February 2007, June 2007, October 2007, and June 2008.  At each appointment, he was accompanied by his wife.  The Veteran consistently indicated that he was coping with the problems of communication with his divorced daughter and his young son who was living with him.  Each appointment, the examiner noted that the Veteran appeared appropriately dressed and with adequate hygiene.  He was cooperative during the appointments, but presented with a depressed affect and mood.  There were no noted audiovisual hallucinations or illusions, and also no suicidal or homicidal ideations.  His thought process was coherent, relevant, and logical, and his judgment and memory were good.  The examiner assigned a GAF score of 65. 

The Board finds the examination and medical records highly probative of the Veteran's mental state prior to July 7, 2008.  The competent and credible December 2004 VA examination indicated that the Veteran's occupational and social impairment did not manifest in a more severe fashion.  The Veteran was functioning satisfactorily, with routine behavior and self-care, and the conversation was noted as normal.  Although the Veteran's wife indicated that he was "acting out" by October 2004, his symptoms of a depressed mood, anxiety, suspiciousness and chronic sleep impairment are appropriately considered under a 30 percent evaluation.  Furthermore, the Veteran's follow up mental health treatments indicate that his symptoms did not worsen.  As such, the Board finds that the Veteran's anxiety disorder does not warrant an evaluation in excess of 30 percent prior to July 7, 2008.  A 50 percent evaluation is not warranted because the Veteran did not have panic attacks more than once a week, impaired judgment, or difficulty in establish and maintaining effective work and social relationships.  A 70 percent evaluation is not warranted as the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did she have an inability to establish and maintain effective relationships.  A 100 percent evaluation is not warranted as the Veteran did not exhibit total occupational and social impairment during this time period.  






ORDER

An evaluation in excess of 30 percent for an anxiety disorder prior to July 7, 2008, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


